DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 1, 2022, has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specification, drawings, and claims have overcome the objections and the rejections under 35 USC 112(b) previously set forth in the non-final Office action mailed June 22, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takayama et al. (US Patent Pub. 2019/0118991, hereinafter Takayama).
Regarding claim 17, Takayama discloses a cap (200, Fig. 9; para. 0128) for selective connection to a bottle (para. 0126), the cap (200) comprising: a contoured top wall (including upper end edge 23, recessed portion 25, and circular upper surface 26) having a concave profile (see inwardly hollowed profile of top wall shown in Fig. 9) and defining an outer annular rim (upper end edge 23) and a central nipple (circular upper surface 26) projecting upwardly from the top wall (Fig. 9), wherein the outer annular rim (23) has a filleted outer profile (adjacent to finger hook 22, Fig. 9), wherein the top wall includes an annular recess (recessed portion 25) formed therein and extending completely therearound (para. 0128, lines 2-4; see Fig. 6), and wherein the nipple (26) has a substantially flattened profile (Fig. 9) and extends from the top wall of the cap by an amount so as to be recessed below a top-most plane of the cap (para. 0128, lines 6-9, “the cap 200 includes upper end edge 23 at the highest position, followed by the upper surface 26, and the recessed portion 25 at the lowest position”; see Fig. 9); and an annular side wall (extending from finger hook 22 to lower end edge 24) depending from the top wall and tapering from a first diameter near the top wall (adjacent to finger hook 22) to a second diameter, smaller than the first diameter, at a location spaced from the top wall (approaching lower end edge 24, as shown in Fig. 9; also see para. 0124). The examiner notes for clarity of the record that the term “nipple” is interpreted in view of Applicant’s disclosure to mean a protrusion that resembles a nipple, not a regulated opening that functions as a nipple. See nipple 153 in Applicant’s Fig. 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US Patent Pub. 2009/0194546, hereinafter Lane) in view of Takayama.
Regarding claim 1, Lane discloses a bottle assembly (bottle 10, Figs. 1-4, para. 0018, with threaded closure or cap, para. 0019, lines 7-18) comprising: a bottle (10) defining a cavity therein (para. 0017, lines 6-8, “volume capacity”), the bottle (10) having: a central body portion (body 12; para. 0018) including a bottom portion having a first diameter (at D2 in Fig. 2) and a top portion having a second diameter (at transition rib 41, Fig. 2) smaller than the first diameter (clearly shown in Fig. 2); a base portion (28, Figs. 1-4; para. 0023) integral with the central body portion (12 of “one-piece” plastic container 10, para. 0018, lines 1-2; para. 0021, lines 1-4, “unitary construction”), the base portion (28) including a contoured base wall (30) having a concave profile (at central pushup portion 54, Figs. 2-4) defining an annular rim (continuous contact surface 52, Figs. 3-4) and a central nipple (nub 76, Figs. 3-4; para. 0023, lines 13-14) projecting outwardly from the contoured base wall (30); and a neck portion (upper portion 14, para. 0018) integral with the central body portion (12) and disposed opposite to the base portion (28), the neck portion (14) including a cap receiving rim (finish 20 including threaded sidewall 40) for selectively securing a cap thereto (para. 0019, lines 1-18), and a shoulder portion (shoulder region 22) interconnecting the top portion of the central body portion (12) and the cap receiving rim (20). As noted above, the term “nipple” is interpreted in view of Applicant’s disclosure to mean a protrusion that resembles a nipple, not a regulated opening that functions as a nipple. See nipple 119 in Applicant’s Fig. 6.
Although Lane teaches that the bottle (10) is intended for use with a cap (para. 0019, lines 7-9, “threaded region 36 provides a means for attachment of a similarly threaded closure or cap”), Lane does not explicitly teach a cap having a contoured top wall and a tapered annular side wall as claimed. However, Takayama discloses a threaded cap (200, Fig. 9; para. 0128) for a bottle, the cap comprising: a contoured top wall (including upper end edge 23, recessed portion 25, and circular upper surface 26) having a concave profile (see inwardly hollowed profile of top wall shown in Fig. 9) and defining an outer annular rim (upper end edge 23) and a central nipple (circular upper surface 26) projecting upwardly from the top wall (Fig. 9), wherein the outer annular rim (23) has a filleted outer profile (adjacent to finger hook 22, Fig. 9), wherein the top wall includes an annular recess (recessed portion 25) formed therein and extending completely therearound (para. 0128, lines 2-4; see Fig. 6), wherein the cap (200) defines a top-most plane (at top of upper end edge 23), and wherein the nipple (26) has a substantially flattened profile (Fig. 9) and extends from the top wall of the cap by an amount so as to be recessed below the top-most plane (para. 0128, lines 6-9, “the cap 200 includes upper end edge 23 at the highest position, followed by the upper surface 26, and the recessed portion 25 at the lowest position”; see Fig. 9); and an annular side wall (extending from finger hook 22 to lower end edge 24) depending from the top wall and tapering from a first diameter near the top wall (adjacent to finger hook 22) to a second diameter, smaller than the first diameter, at a location spaced from the top wall (approaching lower end edge 24, as shown in Fig. 9; also see para. 0124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lane by adding a cap as taught by Takayama, in order to close the bottle. 
Regarding claim 2, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane further teaches the bottle (10) includes at least one annular groove (32, Fig. 2; para. 0018) formed in an outer surface of the central body portion (12).
Regarding claim 3, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane further discloses horizontal ribs (32, Fig. 2; para. 0018) that are distinguishing markings on the bottle (10) and are therefore considered to be indicia as claimed. The examiner notes that the limitation “providing an end user with a suggestion of a level of water to add into the cavity of the bottle” describes an intended use of the indicia. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Lane teaches all of the structural limitations of the bottle, as set forth above, and the indicia/horizontal ribs (32) of Lane are capable of use for providing an end user with a suggestion of a level of water to add into the cavity (e.g., by instructing the user to fill the bottle to the third rib 32). Therefore, the intended use of the indicia does not distinguish the claimed invention from Lane.
Regarding claim 4, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 3. Lane further discloses the indicia/horizontal rib (32, Fig. 2) is formed in the central body portion (12) of the bottle (10; see Fig. 2).
Regarding claim 5, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 4. Lane further discloses the indicia/horizontal rib (e.g., the second or third rib 32 from the bottom, Fig. 2) is located along the central body portion (12) so as to indicate a level which is less than one-half of a total volume of the cavity of the bottle (10).
Regarding claim 6, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane further discloses the base portion (28, Fig. 2) is connected to the bottom portion (of body 12) via an annular recess (lowermost rib 32 adjacent to base 28, Fig. 2).
Regarding claim 7, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 6. Lane further discloses the base portion (28, Fig. 2) includes an annular base corner wall (radial sidewall 50, Fig. 2; para. 0023) interconnecting the annular recess (lowermost rib 32 adjacent to base 28) and the base wall (30).
Regarding claim 8, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 7. Lane further discloses the annular base corner wall (50) of the base portion (28) has a filleted outer profile (see rounded edges of wall 50 in Fig. 2).
Regarding claim 11, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Takayama further teaches the annular side wall of the cap is internally threaded (para. 0085, lines 5-7) which is understood to result in a non-uniform thickness of the annular side wall (due to the helical groove of the female thread).
Regarding claim 13, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Takayama further teaches the top wall and the side wall of the cap (200, Fig. 9) together define a cavity therein which is configured to receive a cap receiving rim of a bottle therein (as shown in Fig. 1 and well understood in the art of container closures). When modifying Lane in view of Takayama as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to configure the cavity of Takayama’s cap to receive the cap receiving rim of the bottle of Lane, in order to fit the cap to the bottle for closing the bottle as described by Lane (Lane, para. 0019, lines 7-11).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Takayama, in further view of Siegl (US Patent Pub. 2016/0144551, hereinafter Siegl).
Regarding claim 9, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 8. Lane does not teach an annular recess interconnecting the base wall and the base corner wall. However, in the art of plastic bottles, to solve the problem of strengthening the base portion of a plastic bottle, Siegl teaches a base portion (foot area 53, Fig. 5; para. 0073) including an annular recess (groove-shaped recess 69, Fig. 11; para. 0073, lines 19-20) interconnecting a base wall (at concave area 59, Fig. 6) and a base corner wall (at edge portion 55), wherein the annular recess (69) extends completely around the base portion (see Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by adding an annular recess as taught by Siegl interconnecting the base wall and the base corner wall and extending completely around the base wall, in order to increase the strength and stability of the bottom of the bottle (Siegl, para. 0024).
Regarding claim 10, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 9. Lane further discloses (Figs. 3-4) the nipple (nub 76) of the bottle (10) has a substantially flattened profile (as shown in Figs. 3-4) and extends from the base wall (54) by an amount so as to not project beyond a bottom-most plane of the base portion (28) of the bottle (10).
Claim 12 is rejected under 35 USC 103 as being unpatentable over Lane in view of Takayama, in further view of Jung (US Design Patent No. D153,949, hereinafter Jung).
Regarding claim 12, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Takayama further teaches the top wall of the cap and the annular side wall of the cap together define a cavity therein (i.e., the cavity including the female thread for receiving the mouth of the bottle; see para. 0085, lines 5-7). The cavity comprises a radial boundary (i.e., the inner side with the female thread that mates with the male thread of the bottle mouth). Takayama does not explicitly teach a planar inner wall formed in the cavity. However, it is routine and conventional in the bottle cap art, as evidenced by Jung, to form a planar inner wall in the cavity of a bottle cap (see Jung, Fig. 2, showing a planar inner wall at the top of the cavity, above the female thread of the radial boundary). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by forming a planar inner wall as taught by Jung in the cavity of the cap, in order to seal against the planar upper end of the mouth of the bottle.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Lane in view of Takayama, in further view of Gilliam (US Patent No. 9,499,312, hereinafter Gilliam).
Regarding claim 14, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane and Takayama do not teach an adhesive securing the cap to the cap receiving rim of the bottle. However, in the bottle art, Gilliam teaches an adhesive (hot melt adhesive 48, Figs. 6-7, col. 5, lines 17-23; shown in Fig. 10 in twist-off cap application) securing a cap (100, Fig. 10) to a cap receiving rim of a bottle (clearly shown in Fig. 10), in order to form a seal between the bottle and the cap (col. 5, lines 17-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by adding an adhesive as taught by Gilliam securing the cap to the cap receiving rim of the bottle, in order to form a seal between the cap and the bottle.
Claim 15 is rejected under 35 USC 103 as being unpatentable over Lane in view of Takayama, in further view of Johnson et al. (US Patent No. 4,872,573, hereinafter Johnson).
Regarding claim 15, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane and Takayama do not teach the cap being coated in a resin. However, in the bottle cap art, Johnsons teaches (Fig. 4) a cap (10) coated in a resin (outside layer 34 and inside layer 36 of barrier resin; col. 6, lines 35-39), in order to improve the sealing characteristics of the cap (col. 1, lines 25-41; col. 2, lines 13-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by coating the cap in resin, as taught by Johnson, in order to improve the sealing characteristics of the cap.
Claim 16 is rejected under 35 USC 103 as being unpatentable over Lane in view of Takayama, in further view of Vihorev (US Patent Pub. 2014/0124471, hereinafter Vihorev).
Regarding claim 16, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane and Takayama do not teach the outer annular rim of the top wall of the cap or the annular rim of the base portion of the bottle includes a coating of an elastomeric material entirely thereabout. However, in the bottle cap art, Vihorev teaches that it is known to include a coating of an elastomeric material (rubber circle 18, Figs. 4 and 6; para. 0004, 0009, 0014 ) at an outer annular rim of a top wall of a bottle cap, in order to reduce slippage (para. 0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by adding a coating of an elastomeric material as taught by Vihorev on the outer annular rim of the top wall of the cap, in order to reduce slippage when removing the cap.
Claim 18 is rejected under 35 USC 103 as being unpatentable over Takayama in view of Johnson.
Regarding claim 18, Takayama teaches the claimed invention substantially as claimed, as set forth above for claim 17. Takayama does not teach the cap being coated in a resin. However, in the bottle cap art, Johnsons teaches (Fig. 4) a cap (10) coated in a resin (outside layer 34 and inside layer 36 of barrier resin; col. 6, lines 35-39), in order to improve the sealing characteristics of the cap (col. 1, lines 25-41; col. 2, lines 13-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takayama by coating the cap in resin, as taught by Johnson, in order to improve the sealing characteristics of the cap.
Claim 19 is rejected under 35 USC 103 as being unpatentable over Takayama in view of Vihorev.
Regarding claim 19, Takayama teaches the claimed invention substantially as claimed, as set forth above for claim 17. Takayama does not teach the outer annular rim of the top wall of the cap includes a coating of an elastomeric material entirely thereabout. However, in the bottle cap art, Vihorev teaches that it is known to include a coating of an elastomeric material (rubber circle 18, Figs. 4 and 6; para. 0004, 0009, 0014 ) at an outer annular rim of a top wall of a bottle cap, in order to reduce slippage (para. 0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takayama by adding a coating of an elastomeric material as taught by Vihorev on the outer annular rim of the top wall of the cap, in order to reduce slippage when removing the cap.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Palmer (US Patent No. 4,936,590, hereinafter Palmer) in view of Lane, Takayama, and “Kap It: The Original Bottle Flipping Game” (non-patent literature; hereinafter Kap It).
Regarding claim 20, Palmer discloses a game (Figs. 6-8) comprising: a goal board (target case 14 comprising case-target platforms 10, 12; col. 4, lines 3-6) including a first half portion (case-target platform 10) having an outer planar surface (top 18, Fig. 1) and defining a first half cavity portion (open bottom with compartments 30, 32, 34, and 35, Figs. 6-7), the first half portion (10) defining at least one aperture therein (target apertures 16; col. 3, lines 65-68) which is in communication with the first half cavity portion (as shown in Figs. 6-7), and a second half portion (case-target platform 12) hingedly connected (via hinges 38, 40, Figs. 6-7; col. 4, lines 27-32) to the first half portion (10), the second half portion (12) having an outer planar surface (top 18, Fig. 1) and defining a second half cavity portion (open bottom with compartments 30, 32, 34, and 35, Figs. 6-7), wherein, when the game board (14) is in a closed condition (Fig. 8), a complete cavity is defined therein having an interior volume dimensioned to store game components (e.g., discs 36, Fig. 7) therein. The examiner notes that the interior volume of Palmer is understood to be sufficiently large to store at least one bottle and at least one cap.
Palmer does not disclose at least one bottle and at least one cap. However, Lane discloses a bottle (10; Figs. 1-4, para. 0018) defining a cavity therein (para. 0017, lines 6-8, “volume capacity”), the bottle (10) having: a central body portion (body 12; para. 0018) including a bottom portion having a first diameter (at D2 in Fig. 2) and a top portion having a second diameter (at transition rib 41, Fig. 2) smaller than the first diameter (D2; clearly shown in Fig. 2); a base portion (28, Figs. 1-4; para. 0023) integral with the central body portion (12 of “one-piece” plastic container 10, para. 0018, lines 1-2; para. 0021, lines 1-4, “unitary construction”), the base portion (28) including a contoured base wall (30) having a concave profile (at central pushup portion 54, Figs. 2-4) defining an annular rim (continuous contact surface 52, Figs. 3-4) and a central nipple (nub 76, Figs. 3-4; para. 0023, lines 13-14) projecting outwardly from the contoured base wall (30); and a neck portion (upper portion 14, para. 0018) integral with the central body portion (12) and disposed opposite to the base portion (28), the neck portion (14) including a cap receiving rim (finish 20 including threaded sidewall 40) for selectively securing a cap thereto (para. 0019, lines 1-18), and a shoulder portion (shoulder region 22) interconnecting the top portion of the central body portion (12) and the cap receiving rim (20). 
In addition, Takayama discloses a cap (200, Fig. 9; para. 0128) for a bottle (para. 0126), the cap (200) comprising: a contoured top wall (including upper end edge 23, recessed portion 25, and circular upper surface 26) having a concave profile (see inwardly hollowed profile of top wall shown in Fig. 9) and defining an outer annular rim (upper end edge 23) and a central nipple (circular upper surface 26) projecting upwardly from the top wall (Fig. 9), wherein the outer annular rim (23) has a filleted outer profile (adjacent to finger hook 22, Fig. 9), wherein the top wall includes an annular recess (recessed portion 25) formed therein and extending completely therearound (para. 0128, lines 2-4; see Fig. 6), and wherein the nipple (26) has a substantially flattened profile (Fig. 9) and extends from the top wall of the cap by an amount so as to be recessed below a top-most plane of the cap (para. 0128, lines 6-9, “the cap 200 includes upper end edge 23 at the highest position, followed by the upper surface 26, and the recessed portion 25 at the lowest position”; see Fig. 9); and an annular side wall (extending from finger hook 22 to lower end edge 24) depending from the top wall and tapering from a first diameter near the top wall (adjacent to finger hook 22) to a second diameter, smaller than the first diameter, at a location spaced from the top wall (approaching lower end edge 24, as shown in Fig. 9; also see para. 0124).
Additionally, the examiner cites Kap It as supporting evidence to show that it was known prior to Applicant’s invention to combine a goal board (see NPL document, pg. 1, Contents, “Playmat”, shown in image on pg. 2) with bottles and caps (pg. 1, Contents, including two bottles and two caps) to be used as projectiles for flipping toward the goal board according to the popular trend of bottle flipping. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the game board of Palmer with the bottle of Lane and the cap of Takayama (e.g., in place of the discs of Palmer), in order to update the game of Palmer to employ the popular trend of bottle flipping. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 4, 2022/